DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                         RENWICK FOSTER,
                            Appellant,

                                    v.

                        STATE OF FLORIDA,
                             Appellee.

                             No. 4D21-2326

                             [March 10, 2022]

  Appeal from the Circuit Court for the Nineteenth Judicial Circuit,
Martin County; Steven J. Levin, Judge; L.T. Case No. 432021CA000762.

  Carey Haughwout, Public Defender, and Narine N. Austin, Assistant
Public Defender, West Palm Beach.

  Renwick Foster, pro se, Indiantown.

  No appearance for appellee.

PER CURIAM.

  Affirmed.

GROSS, GERBER and LEVINE, JJ., concur.

                         *          *           *

  Not final until disposition of timely filed motion for rehearing.